Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 10/15/2020 are acknowledged.  Claims 1-4 and 6-16 are pending.

Response to Arguments
Arguments filed 10/15/2020 have been considered.
	The newly presented claim limitations are addressed below using new prior art to form a new grounds of rejection.  The amendment to claim 1 is more restrictive than the previously presented claim 5 (at least now requires the space being attached to a back surface) and has other amendments as well.  Thus a final rejection is still proper. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites the limitation "the corrugated electrode sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2011/0043030)(English translation provided by applicant) in view of Mitchell et al. (US 2012/0176000), Koyama et al. (WO2014/119349)(English translation provided by applicant as EP2953431; reference made to paragraphs in the EP document), and Hong et al. (KR 20150022286) (English machine translation provided by applicant; labeled as application number KR20130099915).
	With regards to claim 1, Kim et al. teaches a shoe cleaner (abstract; figure) comprising: an ozone generating body (insole body 10 with plasma generator 30) capable of the intended use of being inserted into a shoe from a wearing opening of the shoe (opening foot would go in) (fig 4) the ozone generating body is formed of a sheet-like substrate (substrate of the body 10) and an electrode sheet (plasma generator 30) having a surface stuck to a back surface of the substrate (inner surface is the back of an outer surface) and including a pair of electrodes (32 and 34) and at least one of the pair of electrodes being covered (surrounded) by a dielectric (fig 2 and 3 and associated description).
	Kim et al. teaches a voltage supply portion (piezoelectric element 20) capable of supplying a voltage necessary to generate ozone to the pair of electrodes of eth electrode sheet (fig 2 and associated description).  It is unclear whether the piezoelectric element 20 has a case body as claimed.  

	The combination results in a case body attached to a surface of the ozone generating body (attached to all the surfaces but directly attached to interior surfaces) and capable of the intended use of being inserted into the shoe integrally with the ozone generating body (the taught use of the device fig 4 of Kim et al.).  The sheet like substrate has a surface attached to a bottom portion of the case body (attached to all the surfaces but directly attached to interior surfaces).  The voltage supply (piezoelectric material) is housed in the case body.  
	The combination does not teach that the dielectric is a polymer resin.  Koyama et al. teaches using a plasma generator with an electrode sheet with a pair of electrodes (4 and 5) and a dielectric made out of flexible resin (para [0007], [0009], [0014], fig 1).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used an ozone generator with an electrode sheet having a pair of electrodes with a flexible polymeric resin dielectric motivated by an expectation of successfully providing an ozone (plasma) generator with desirable flexibility that can be shaped as desired.   Additionally and alternatively a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted the generator of Koyama et al. for the generator of Kim et al. motivated by an expectation of successfully providing a plasma/ozone generator.
	The combination does not teach a spacer attached to a back surface of the ozone generating body so that when the shoe cleaner is inserted into the shoe, a distance of 10 mm or less is provided between the back surface of the ozone generating body and a shoe sole.  Hong et al. teaches an ozone device for shoes and teaches providing a spacer (114/114a) that is a protrusion on the bottom of an 
	The height of the spacers and/or gap is not explicitly taught; however, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the spacer height in order to create the desired gap to allow the desired amount of sterilizing gas flow.  	
	With regards to claim 2, the combination teaches that at least one of the electrode sheet and the substrate is formed of a flexible material (the electrode sheet and the polymeric resin are flexible see Koyama et al.).
	With regards to claim 3, both Koyama et al. (claim 6) and the present specification teach using the same materials for the polymeric resin (polyimide, silicone).  It is thus taken that the claimed properties are met.  Additionally and alternatively, permittivity and dielectric breakdown voltage are parameters of a dielectric material that impacts its functionality and suitability for successfully generating the desired plasma (Koyama et al. para [0008] and [0011]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the permittivity and the dielectric breakdown voltage of the polymeric resin in order to achieve the desired dielectric barrier discharge and plasma production. 
	With regards to claim 4, both Koyama et al. (claim 6) and the present specification teach using the same materials for the polymeric resin (polyimide, silicone).  It is thus taken that the claimed properties are met.  Additionally and alternatively, Young’s modulus is a measurement of 
	With regards to claim 6, the combination results in the spacer being projections from the back surface of the electrode sheet (projects away from the sheet in a vertical direction).  The size of this gap/spacers is a result effective variable that impacts the air flow achievable to and from the generator.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have sized the spacer/gap as desired in order to achieve the desired gas flow.
	With regards to claim 7, Hong et al. teaches spacers that are projections and not a mesh body.  Koyama et al. teaches forming an airflow gap for an ozone generating device using at least in part a mesh body (first metal layer 7).  The first metal layer can be a mesh like body (fig 3 and fig 7; has holes 71; para [0041]) attached to the back surface of the electrode sheet. A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one spacer structure for another motivated by an expectation of successfully creating a gap for airflow. The size of this gap/spacer is a result effective variable that impacts the air flow achievable to and from the generator.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have sized the spacer/gap as desired in order to achieve the desired gas flow.
	With regards to claim 11, Koyama et al. teaches that the pair of electrodes in the electrode sheet are respectively formed into comb shapes and combs of the pair engage with each other while keeping a fixed interval between them (fig 10).
	With regards to claim 12, Koyama et al. teaches that one of the pair of electrodes are housed inside the dielectric (figure 4 and 10 shows the dielectric 3 surrounding the electrodes 4 and 5) and the 
	With regards to claim 13, the ozone generating body (insole body 10) is shaped to an overall shape of a shoe insole (fig 1 and 4 of Kim et al.). 
	With regards to claim 16, Hong et al. teaches placing the projections of the spacers (114) in different spots over the entire bottom surface (fig 1). 

Claims 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2011/0043030)(English translation provided by applicant), Mitchell et al. (US 2012/0176000), Koyama et al. (WO2014/119349)(English translation provided by applicant as EP2953431; reference made to paragraphs in the EP document), and Hong et al. (KR 20150022286) (English machine translation provided by applicant; labeled as application number KR20130099915)  as applied to claim 1 above and further in view of Lowther (US 3,996,474).
	With regards to claim 8, The combination does not teach a sectional shape of the ozone generating body is corrugated.  Lowther teaches an ozone generator (abstract) and teaches using a corrugated spacer (278) that helps with heat management and providing airflow (fig 19; abstract; column 13, lines 10-44).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a corrugated shaped spacer in order to help provide airflow gaps.
	The combination results in a section of the ozone generating body being corrugated shaped.
	With regards to claim 9, the height of the corrugation is a result effective variable that impacts the amount of airflow that is capable of occurring around the ozone generator.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to 
	With regards to claim 14, Kim et al. teaches that the (voltage source 20) is attached onto a flat portion that is formed in a central portion on a surface side of the substrate (rests on a flat portion that is central (inside and in the middle; between the ends and the top and bottom) that is on an internal surface side of the substrate (fig 2 and 3).  Thus the combination above to add the case results in the case being attached as claimed.  

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2011/0043030)(English translation provided by applicant), Mitchell et al. (US 2012/0176000), Koyama et al. (WO2014/119349)(English translation provided by applicant as EP2953431; reference made to paragraphs in the EP document), and Hong et al. (KR 20150022286) (English machine translation provided by applicant; labeled as application number KR20130099915) as applied to claim 1 above and further in view of Jung et al. (US 2016/0262251).
	With regards to claim 10, the combination does not teach a plurality of holes penetrating through the substrate and the electrode sheet.  Jung et al. teaches providing holes through a plasma generator including two electrodes and two dielectric materials and covers in order to provide holes through which generated plasma can pass to contact surfaces to be treated (para [0011]-[0020], [0083] [0087]-[0088]; abstract; fig 3; fig 6 para [0105]-[0106]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided a plurality of through hole through the shoe cleaning including the ozone generating body substrate and electrode sheet in order to allow for ozone and plasma generated inside to escape out and contact the surfaces of the shoe above and below to be treated.

	Additionally and alternatively the one electrode is located on the dielectric (sits on the lower portion of the dielectric 31) and faces the one electrode (side faces the one electrode) (fig 10).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2011/0043030)(English translation provided by applicant), Mitchell et al. (US 2012/0176000), Koyama et al. (WO2014/119349)(English translation provided by applicant as EP2953431; reference made to paragraphs in the EP document), Hong et al. (KR 20150022286) (English machine translation provided by applicant; labeled as application number KR20130099915), and Lowther (US 3,996,474).as applied to claim 14 above and further in view of Shinjo et al. (US 2002/0001550).
	With regards to claim 15, the combination does not teach that the electrode is corrugated.  Shinjo et al. teaches that making the electrode of an ozone generator be corrugated allows for generating a higher concentration of ozone (para [0006] and [0031]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the electrode sheet have a corrugated shape in order to increase the concentration of ozone generated. 
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197.  The examiner can normally be reached on Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD R SPAMER/Primary Examiner, Art Unit 1799